In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-2005V
                                         UNPUBLISHED


    MARTHA STANFORD,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: December 20, 2019
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Tetanus
                                                              Diphtheria acellular Pertussis (Tdap)
                        Respondent.                           Vaccine; Shoulder Injury Related to
                                                              Vaccine Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

       On December 21, 2017, Martha Stanford filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of a Tetanus Diphtheria acellular Pertussis
(“Tdap”) vaccine received on September 24, 2016. Petition at 1; Stipulation, filed
December 19, 2019, at ¶¶ 2-4. Petitioner further alleges the vaccine was administered
in the United States, she experienced the residual effects of this condition for more than
six months, and there has been no prior award or settlement of a civil action for
damages as a result of her condition. Petition at 1-2; Stipulation at ¶¶ 3-5.
“Respondent denies that petitioner sustained a SIRVA Table injury; and denies that her
current condition is a sequelae of a vaccine-related injury. ” Stipulation at ¶ 6.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42
U.S.C. § 300aa (2012).
        Nevertheless, on December 19, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $55,470.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                I~ THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                               )
~ARTHA STANfORD,                               )
                                               )
                Petitioner.                    )       No. I7-2005V
                                               )       Chief Special Master
        \'.                                    )       Brian H. Corcoran
                                               )
SECRETARY OF HEAi.TH AND                       )
HUMAN SERVICES,                                )
                                               )
                Rc:spondeot.                   )



                                            STIPULATION
        The parties hereby stipulate to the following matters:

        I. Martha Stanford, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-l0 to-34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the Tetanus-diphtheria-ac:cllular pertussis vaccine ("Tdap"), which vaccine is contained in the

Vaccine Injury Table (the "Table''), 42 C.F.R. § I00.J(a).

        2. Petitioner received a Tdap vaccination un or about September 24, 2016.

        3. The vaccine was administered within the United States.

        4. Petitioner alleges that she sustained a SIRVA within the time period set forth in the

Table. She further alleges that she experienced the residual effects of this condition for more

than six months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.

        6. Respondent denies that petitioner sustained a SIRVA Table injury; and denies that her

current condition is n scquelae of a vaccine-related injury.
         7. Maintaining their above-stated positions. U1c panics nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

         8. As soon as prncticable after an entry of judgment rctlccting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant 10 42 U.S.C. § 30011ll•2l{a)(I ), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $55.470.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C. §
        300aa-15(a).

        9. As soon as practicable after the entry ofjudgment on enliUcmcnt in this case, and after

petitioner has filed both a proper and timely election to rei:eive compensation pursuant to 42

U.S.C. § 300aa-2 I(aJ(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and cost~ incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including Stale compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

C.:.S.C. § 1396 el seq.)), or entitiell that provide health ~rvices on a pre-paid ba.'lis.

        11 . Payments mode pursuant to paragraph 8 of this Stipulation, and any amount awarded

pursuant lo paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-

l 5(i), ::iubjcct to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs. and past unrcimbursable expenses, the money provided

                                                      2
 pursuant to this Stipulation will be used solely for the benefit of petitioner 11s contemplated by a

 strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 L'.S.C.

 § 300aa-15(g) and (h).

         13. In return for lhc payments described in paragraphs 8 and 9, petitioner, in her

 individual capacity, and on behalf of her heirs, executors. administrators. successors and/or

 assigns, does forever im:vocably and unconditionally release. acquit and discharge the United

 States and the Secretary ofllealth and Human Services from any and all actions or causes of

 11ction (including agreements, judgments, claims, damages, los.~ of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

 be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown. suspected or unsuspected personal injuries to or death of

pt:titioner resulting from, or alleged to have resulted from, the Tdap vaccination administered on

or about September 24, 2016, a.c; alleged by petitioner in a petition for vaccine compensation

tiled on or about December 21, 20 I7, in lhe Unilcd States Court ofFcderal Claims as petition

l\o. 17-2005V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf ofeither or both of the parties.

        15. lfthc speciaJ master fails lo issue II decision in complete confonnity with the terms

of this Stipulation or if the Coun of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties·

settlement and this Stipulation shall be voidable at the sole discretion ofeither party.




                                                  3
        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the NationaJ Childhood Vaccine fnjury Act of 1986, except as otherwise

noted in paragraph 9 above. There is absolutely no agreement on the part of the parties hereto lo

make any payment or lo do any act or thing other than is herein expressly stated and clearly

agreed to. The parties ti.trther agree and understand that the award described in this Stipulation

may retlect a compromise of the parties' respective positions as to liability and/or amount of

damages. and further, that a change in the nat\lre of the injury or condition or in the items of

compensation sought, iii not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the Tdap vaccine caui,-ed petitioner's alleged

SIRVA, or any other injury or her current condition.

        18. All rights and obligations of petitioner hereunder shaJI apply equally to petitioner's

heirs, executors. administrators, successors, and/or assigns.

                                     END OF STIPULATIOJ\

I
I
I




                                                 4
Respectfully submitted,




                                           AUTHORIZED REPRESENTATIVE
                                           0 iTHE ATTORNEY GENERAL:




                                           Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146
                                           Benjamin FrankJin Station
                                           Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                  ATTORNRY OF RECORD FOR
OF TIIE SECRET ARV OF HEALTH               RESPONDENT:
AND HUMAN SERVICES:



TAMARA OVERBY
                                            LJ~Af2~~.
                                           LJNDA S. RENZI
Acting Director, Division of Injury        Senior Trial Counsel
Compensation Programs                      Torts Branch
Healthcare Systems Bureau                  Civil Division
U.S. Department of Health                  U.S. Department of Justice
and Human Services                         P.O. Box 146
5600 Pishcrs Lane                          Benjamin franklin Station
Parklawn Building, Mail Stop 08Nl468       Washington, DC 20044-0146
Rockville, MD 20857                        Tel: (202)616-4133




                                       s